DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-8 and 10-20.

Applicants' arguments, filed 06/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-8, 10, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), as evidenced by Biesterfeld (Polybutenes, 2021).
Schulz discloses a composition comprising an amount of an organophilic clay in a pharmaceutically acceptable non-toxic dermatological vehicle to prevent skin irritation by fecal enzymes (abstract). Such fecal enzymes include trypsin (col. 1, lines 20-21). Skin irritation by proteolytic enzymes present in feces are found in patients having colostomies and the like. Such patients would benefit from improved treatments to prevent skin irritation due to fecal enzymes (col. 1, lines 35-39). The organophilic clay deactivates the fecal enzymes (col. 2, lines 48-50). The amount of organophilic clay applied to the skin is not critical, provided that enough is used to produce a substantial decrease in the irritation caused by the fecal enzymes (col. 2, lines 51-54). A dermatological composition might incorporate from about 3% to about 50% by weight organophilic clay in a conventional dermatological vehicle (col. 3, lines 15-18). The organophilic clay can be prepared from any of the clays of the smectite class that are known to swell in water and/or hydrophilic solvents to form viscous suspensions. Suitable clays include hectorite (col. 3, lines 55-50). Dermatological vehicles are well-known to the skilled practitioner and the selection and formulation of an appropriate vehicle is within the capabilities of such a practitioner without undue experimentation (col. 3, lines 47-50). The vehicle may include thickening agents (col. 3, lines 22-27). The composition can incorporated with a garment that may come into contact with feces (col. 4, lines 20-22). 
Schulz differs from the instant claims insofar as not disclosing wherein the composition comprises PEG 200 (i.e. first binding agent) and polybutene (i.e. second binding agent).
However, Kapsner et al. disclose a personal care composition for cleansing and conditioning hair or skin (¶ [0116]). The composition may comprise at least one organic conditioning oil, either alone or in combination with other conditioning agents (¶ [0058]). Suitable organic conditioning oils for use as conditioning agents include hydrocarbon oils. Hydrocarbon oils include hydrocarbon polymers (¶ [0060]). Suitable hydrocarbon polymers include polybutene, such as the copolymer of isobutylene and butene, which is commercially available as L-14 polybutene (¶ [0061]). Additional compounds useful as conditioning agents include PEG-200 (¶ [0082]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises a pharmaceutically acceptable non-toxic dermatological vehicle. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated PEG-200 and polybutene, such as copolymer of isobutylene and butene, into the composition of Schulz since they are known and effective dermatological vehicles that provide conditioning benefits and may be used in combination as taught by Kapsner et al. 
In regards to instant claim 1 reciting polybutene with Mn of less than 2500, as evidenced by Biesterfeld, L-14 polybutene has a molecule weight of 370. 
In regards to the amount recited in instant claims 5 and 8, the prior art discloses PEG-200 and polybutene as conditioning agents. It would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the level of conditioning effect desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. Furthermore, Schulz discloses wherein selection and formulation of a dermatological vehicle is within the capability of a skilled practitioner without undue experimentation. 

2.	Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of Agarwal et al. (US 2016/0287493, Oct. 6, 2016), as evidenced by Biesterfeld (Polybutenes, 2021) and Schnell et al. (US 2002/0065354, May 30, 2002).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein the composition comprises laponite RD (i.e. Na+0.7[(S8Mg5.5Li0.3)O20(OH)4]-0.7).
However, Agarwal et al. disclose wherein Laponite RD is a synthetic hectorite (¶ [0021]). 
As evidenced by Schnell et al., Laponite RD has CAS NO. 53320-86-8 (¶ [0037]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises hectorite. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated laponite RD into the composition of Schulz since it is a known and effective hectorite as taught by Agarwal et al. 

3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of Modak et al. (US 2007/0020342, Jan. 25, 2007), as evidenced by Biesterfeld (Polybutenes, 2021).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein the composition comprises potato starch.
However, Modak et al. disclose a composition for preventing irritation of skin (abstract). The composition may comprise a thickening agent, such as potato starch (¶ [0028]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Schulz discloses wherein the composition comprises thickening agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated potato starch into the composition of Schulz since it is a known and effective thickening agent as taught by Modak et al. 

4.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of National Institute of Diabetes and Digestive and Kidney Diseases (Ostomy Surgery of the Bowel, Dec. 23, 2016) and Freeman (US 6,888,042, May 3, 2005), as evidenced by Biesterfeld (Polybutenes, 2021).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein a baseplate for an ostomy device comprising the composition.
However, National Institute of Diabetes and Digestive and Kidney Diseases discloses wherein skin irritation is the most common complication for people with an ostomy. If the external ostomy pouch does not fit properly, stool or stool contents can leak out around the stoma and under the pouch (Skin Irritation). 
Freeman discloses a thin film device in the form of a skin-contacting baseplate for an ostomy appliance (claim 24). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the composition of Schulz into the skin-contacting baseplate for an ostomy appliance of Freeman since ostomy devices may cause skin irritation from stool leaking out around the stoma as taught by National Institute of Diabetes and Digestive and Kidney Diseases and the composition of Schulz treats skin irritation from feces and may be incorporated into structures that come into contact with feces as taught by Schulz. 

5.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 5,869,033, Feb. 9, 1999) in view of Kapsner et al. (US 2013/0101541, Apr. 25, 2013), and further in view of National Institute of Diabetes and Digestive and Kidney Diseases (Ostomy Surgery of the Bowel, Dec. 23, 2016) and Freeman (US 6,888,042, May 3, 2005), as evidenced by Biesterfeld (Polybutenes, 2021).
The teachings of Schulz and Kapsner et al. are discussed above. Schulz and Kapsner et al. do not disclose wherein the composition is applied to a peristomal environment wherein trypsin activity is neutralized.
However, National Institute of Diabetes and Digestive and Kidney Diseases discloses wherein skin irritation is the most common complication for people with an ostomy. If the external ostomy pouch does not fit properly, stool or stool contents can leak out around the stoma and under the pouch (Skin Irritation). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have applied the composition of Schulz to a peristomal environment wherein trypsin activity is neutralized since the composition treats skin irritation from feces enzymes, such as trypsin, and the area around the stoma (i.e. peristomal environment) encounters feces as taught by National Institute of Diabetes and Digestive and Kidney Diseases. 

Response to Arguments
Applicant argues that Kapsner teaches the use of much higher molecular weight PEG’s with molecular weight of up to about 2,000,000. Kapsner fails to teach or suggest or provide any reason why a person having ordinary skill in the art would select a polybutene with Mn of less than 2500.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. As discussed in the rejection, Kapsner et al. disclose a copolymer of isobutylene and butene, which is commercially available as L-14 polybutene (¶ [0061]). As evidenced by Biesterfeld, L-14 polybutene has a molecule weight of 370. Therefore, Kapsner does teach a person having ordinary skill in the art to select a polybutene with Mn of less than 2500 and Applicant’s argument is unpersuasive. 

Applicant argues that there is a huge array of PEG’s with various molecular weights that can be chosen by a person having ordinary skill in the art; there are many polyethylenes with various molecular weights as well. Additionally, the percentages of the components can affect the ultimate composition. There can be a delicate balance of properties that a person having ordinary skill in the art must consider to arrive at a suitable composition. 
The Examiner does not find Applicant’s argument to be persuasive. Kapsner does not disclose wherein any PEG or any polybutene may be used in a skin care composition. Kapsner discloses specific PEGs and polybutenes that are effective as conditioning agents. Therefore, it would have been obvious to one of ordinary skill in the art that the specific PEGs and polybutenes disclosed by Kapsner are effective as conditioning agents and to try the specific PEGs and polybutenes disclosed by Kapsner as conditioning agents for the composition of Schulz. Furthermore, Schulz discloses wherein selection and formulation of a dermatological vehicle is within the capability of a skilled practitioner without undue experimentation. Thus, it would have been obvious to one of ordinary skill in art to know whether the PEGs and polybutenes disclosed by Kapsner would be suitable for the composition of Schulz. 
With regards to the percentages of the components, as discussed in the rejection, the prior art discloses PEG-200 and polybutene as conditioning agents. It would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the level of conditioning effect desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. Applicant has not explained why this would not be the case. As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

Applicant argues that it is well known that, in the unpredictable arts such as chemistry and biology, the change of a single component or even the amount of the component may be the difference between an embodiment that meets the requirements for an intended use and an embodiment that fails.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection and above, Schulz discloses wherein selection and formulation of a dermatological vehicle is within the capability of a skilled practitioner without undue experimentation. Thus, it is within the skill of one of ordinary skill in the art to determine whether the PEGs and polybutenes of Kapsner are suitable for the composition of Schulz and Applicant’s argument is unpersuasive.

Applicant argues that the rejections are based on impermissible hindsight reconstruction using the Applicant’s specification as a blueprint to supply the missing motivation or suggestion to combine references in the manner indicated.
The Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not shown wherein the judgment on obviousness was gleaned from Applicant’s disclosure. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that Agarwal, Modak, NIDD, and Freeman fail to remedy the deficiencies of Schulz and Kapsner. 
The Examiner submits that arguments with regards to Schulz and Kapsner are discussed above and are unpersuasive. Therefore, the rejections with Agarwal, Modak, NIDD, and Freeman are maintained.

Response to Morse and Overgaard Declarations
Declarants argue that the claimed invention is effective in neutralizing enzymes associated with peristomal fluids. What was unexpected was that the selection of components and the ranges of components made a difference in efficacy. Formulations that included a clay, a PEG polymer or copolymer with a Mn above 1300 in combination with a polybutene with Mn above 2500 did not perform well.
The Examiner submits that Applicant’s showing appear to be probative of unexpected results, but instant claim 1 is not commensurate in scope with the showing. Instant claim 1 recites at least one clay. The showing uses Laponite RD and/or Laponite XL21 as the clay. One of ordinary skill in the art would not reasonably expect Laponite RD and/or Laponite XL21 to be reasonably representative of at least one clay since the instant specification discloses on page 3 lines 17-19, wherein the clay is formulated with at least two binding agents, which work in tandem to ensure the correct consistency of the skincare composition, and simultaneously the release of active clay upon contact with stomal output. Thus, a specific type of clay is required for desired results., which is not disclosed in instant claim 1. Furthermore, instant claim 1 is not commensurate in scope since Declarant states wherein the range of components makes a difference in efficacy and instant claim 1 does not recite any range of components. 

Conclusion
Claims 1-8 and 10-20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612